DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.

	The following NON-FINAL Office Action is in response to Applicant’s communication filed 08/26/2022 regarding application 16/131,646.

Status of Claims
Claim(s) 1 ,4-7, 11, 14-17, and 21 are currently pending and are rejected as follows.

Response to Arguments – 103 Rejection
	Applicant’s arguments in regards to the previously applied 103 rejection are rendered moot in view of the newly amended prior art rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim(s) 1, 4-7, 11, 14-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 6701300 B1) in view of Seaman (US 2018/0349833 A1) and Olsen III (US 2006/0011721 Al)

 

Claim(s) 1, 11, and 21 –
	Murakami discloses the following limitations:
A method at a computing device for pool management, the method
comprising:(Murakami: Column 4 lines 52-67, "The host has a computing means (CPU) for performing the computation for instructing ... ")
A computing device configured for pool management, the computing device comprising: (Murakami: Column 4 lines 52-67, "The host has a computing means (CPU) for performing the computation for instructing ... ")
A non-transitory computer readable medium for storing instruction code which, when executed by a processor on a computing device configured for pool management, causing the computing device to: (Murakami: Column 4 lines 52-67, "The host has a computing means (CPU) for performing the computation for instructing ... a storage device (memory), and a communication device for giving instructions to each vehicle.")
For each of the plurality of assets, determining that the location of the asset. …(Murakami: Column 3 line 67 - Column 4 line 7, "The sensor has a capability of identifying vehicle number in order to identify the vehicle ... "; Column 4 lines
19-26, "The vehicle is a self-propelled electric car ... "; Column 4 lines 27-35, "The terminal is connected to a host computer. .. through a communication line ... sends the currently owned vehicle numbers in port P, the number of such vehicles in port p ... ") 
Counting a number and type of available assets in a defined area corresponding ... (Murakami: Column 3 line 67 - Column 4 line 7, "The sensor has a capability of identifying vehicle number in order to identify the vehicle ... "; Column 4 lines
19-26, "The vehicle is a self-propelled electric car ... "; Column 4 lines 27-35, "The terminal is connected to a host computer. .. through a communication line ... sends the currently owned vehicle numbers in port P, the number of such vehicles in port p ... ")
Receive scheduling data for one or more assets associated with the defined area (Murakami: Column 2, lines 11-19, "comprising the steps of determining a forecast occurrence ride demand count for each of a plurality of delimited areas by adding a forecast ride demand count expected to occur within a scheduled time period to a currently owned ride demand count; determining a forecast occurrence vehicle count for each of the plurality of delimited areas by adding an arrival vehicle count expected to arrive within the scheduled time period to a currently owned vehicle count; determining an evaluation value based upon the forecast occurrence ride demand and the forecast occurrence vehicle count for each of the plurality of delimited areas ... "; Column 6 lines 37-52, "An excess/shortage count computing sections computes the difference between a forecast occurrence demand count and a forecast occurrence vehicle count, namely the excess or shortage of vehicles.")
Subtract, from the number of available assets, a number of schedule assets, the number of scheduled assets being based on the scheduling data (Murakami: Column 2, lines 11-19, "comprising the steps of determining a forecast occurrence ride demand count for each of a plurality of delimited areas by adding a forecast ride demand count expected to occur within a scheduled time period to a currently owned ride demand count; determining a forecast occurrence vehicle count for each of the plurality of delimited areas by adding an arrival vehicle count expected to arrive within the scheduled time period to a currently owned vehicle count; determining an evaluation value based upon the forecast occurrence ride demand and the forecast occurrence vehicle count for each of the plurality of delimited areas ... "; Column 6 lines 37-52, "An excess/shortage count computing sections computes the difference between a forecast occurrence demand count and a forecast occurrence vehicle count, namely the excess or shortage of vehicles.")
Finding that the number of available assets in at least one type of assets falls outside a defined range; and (Murakami: Column 6 lines 37-52, "An excess/shortage count computing sections computes the difference between a forecast occurrence demand count and a forecast occurrence vehicle count, namely the excess or shortage of vehicles.")
Murakami does not disclose counting a number of assets based on loading status and receiving reports from assets, however, in analogous art of asset management, Seaman discloses the following:
For the plurality of assets, receiving over a wireless network, from a sensor associated to an asset from the plurality of assets, a report providing sensor information wherein the report includes a location and a loading status for the asset (Seaman: Paragraph 38, “FIG. 2 is a flow diagram of a process that can be performed by the CTU distribution management engine 104 according to some examples. The CTU distribution management engine 104 determines (at 202) available CTUs 110 based on load status measurement data collected by sensors (e.g., sensors 116 in FIG. 1) indicating that the available CTUs are able to receive cargo.”; Paragraph 40, “A load status can be derived based on measurement made by a sensor mounted on a CTU, where the load status can refer to whether or not the CTU contains any cargo items (i.e., the container is empty or the container contains at least one cargo item). The load status can also indicate an amount (e.g., percentage) of loading of the CTU. An available CTU is a CTU having a load status that indicates that the CTU still has capacity to receive more cargo item(s).”)
…whose loading status is empty (Seaman: Paragraph 40, “Paragraph 40, “A load status can be derived based on measurement made by a sensor mounted on a CTU, where the load status can refer to whether or not the CTU contains any cargo items (i.e., the container is empty or the container contains at least one cargo item). The load status can also indicate an amount (e.g., percentage) of loading of the CTU. An available CTU is a CTU having a load status that indicates that the CTU still has capacity to receive more cargo item(s).”)
Murakami in view of Seaman does not explicitly disclose a message for a remedial action, nor the specifics of a geofence associated with a shipping yard, however, in analogous art of vehicle management Olsen III discloses the following:
... is within a geofence associated with a shipping yard based on the received location of the asset. (Olsen III: Paragraph 13, "The method includes the steps of establishing an outer geofence and an inner geofence, the geofences readable by a driver's terminal; upon the crossing of the outer geofence by the driver's terminal, sending a first signal from the driver's terminal to the staging area wireless access point; pursuant to the receipt of the first signal, creating a driver's dispatch including instructions for the driver upon arrival at the staging area; upon the crossing of the inner geofence"; Paragraph 14, "sending the first and second identifiers to an information management system; sending first location data from the information management system to a computer device located within the powered unit, the first location data identifying a drop-off location within the staging area at which the inbound container device is to be separated from the powered unit and left; sending second location data from the information management system to the computer device, the second location data identifying a pickup location within the staging area from which an outbound container device can be retrieved and connected to the powered unit. .. "; Paragraph 31, "However, one of ordinary skill in the art will readily recognize that the systems and methods described herein are equally advantageous when applied to other staging areas, including, but not limited to, rail yards, air terminals, and shipping ports, the operation of which typically involves the need for tracking and coordinating the flow of vehicles, containers and other such items.")
Perform a remedial action based on the finding, wherein the remedial action includes sending a request to relocate at least one asset from the plurality of assets. (Olsen III: Paragraph 48, "If it is determined from the query of the dispatch database 31 that the first and second identifiers 15 correspond to an unauthorized tractor-trailer pairing, then an appropriate alert or notification 38 can be generated. In one embodiment, the driver of the tractor 16 can be contacted via a wireless communication, and instructed to return to the delivery hub 12 with the incorrectly pulled trailer 18. The notification 38 to return the incorrectly pulled trailer 18 to the hub 12 can include a message generated and transmitted automatically by the information management system 22, to an onboard computer device 34 in the cab of the tractor 16. Alternatively, the notification 38 can include a wireless telephone call made to the driver of the tractor 16 by a dispatch attendant who received a corresponding alert from the information management system 22.")

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Murakami, with the teachings of Seaman in order to better improve efficiency of asset use (Seaman: Paragraph 30, “A goal of balancing usage of CTUs in a fleet can refer to attempting to balance usage of CTUs in a fleet (or a subset of the fleet) such that the CTUs of the fleet (subset) are used by an approximate uniform amount (number of instances selected for use, amount of distance traveled for cargo delivery jobs, etc.). Balancing usage of CTUs can help with maintenance and uniformity.”). Additionally, it would have been obvious to a person having ordinary skill in the art to have modified the method of Murakami in view of Seaman, with the teachings of Olsen III as taught by Olsen III (Olsen III: Paragraph 9, " ... an improved system and method of coordinating the activities associated with the flow of vehicles, containers and other such items at a staging area that allows for expedited dispatch procedures, that provides a way of detecting when a driver leaves the area with the wrong load, and that provides a means for maintaining an accurate, real-time inventory of vehicles, containers and other such items.")

Claim(s) 4 and 14 –
Murakami in view of Seaman and Olsen III teach the limitations of claims I and 11: Murakami further discloses:
Wherein the report is based on sensor data from the defined area (Murakami: Column 5 lines 1-19, "On the basis of a demand detection signal caused when the ID number inputted by the user is recognized ... detects the number of demands actually occurring in the at port P ... the vehicle number detected by the sensor ... and the detection result of the vehicle comings and goings ... and the number of currently available vehicles in the port P.")

Claim(s) 5 and 15 –
	Murakami in view of Seaman and Olsen III teach the limitations of claims 1, 4, 11 and 14:
	Murakami further discloses:
Wherein the sensor data includes camera data from the defined area (Murakami: Column 4 lines 5-7, "The sensor may be an optical sensor for optically reading the vehicle number on the vehicle.") While Murakami teaches an optical sensor to read "number written on the front or/and rear license plate of each vehicle or one that is written on a special portion of a vehicle such as its side or top," does not explicitly say the optical sensor is a camera, it is inherent that the optical sensor would be a camera device in order to read the numbers present on a license plate.

Claim(s) 6 and 16 –
Murakami in view of Seaman and Olsen III teach the limitations of claims I and 11: Murakami further discloses:
Wherein the defined area is a shipping yard (Murakami: Column I line 65 -column 2 lines 30, "by providing a vehicle allocation system including a vehicle count detecting means for detecting the number of vehicles in excess or shortage that is estimated within a scheduled time period for each of a plurality of ports set in an area; an evaluation value computing means for computing an evaluation value of a degree of vehicle excess or shortage considering a ride demand expected within said scheduled time period relative to the number of vehicles excess or shortage for each of said plurality of ports; and a relocation setting means for relocating an excess vehicle to the port having a lowest evaluation value from another port.") Examiner interprets port to be equivalent to shipping yard in view of applicant's specification.

Claim(s) 7 and 17 –
Murakami in view of Seaman and Olsen III teach the limitations of claims I and 11: Murakami further discloses:
Wherein the determining is for a current or future time period (Murakami: Column 2, lines 11-19, "comprising the steps of determining a forecast occurrence ride demand count for each of a plurality of delimited areas by adding a forecast ride demand count expected to occur within a scheduled time period to a currently owned ride demand count; determining a forecast occurrence vehicle count for each of the plurality of delimited areas by adding an arrival vehicle count expected to arrive within the scheduled time period to a currently owned vehicle count; determining an evaluation value based upon the forecast occurrence ride demand and the forecast occurrence vehicle count for each of the plurality of delimited areas ... "; Column 6 lines 37-52, "An excess/shortage count computing sections computes the difference between a forecast occurrence demand count and a forecast occurrence vehicle count, namely the excess or shortage of vehicles.")

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fry (US 2018/0374038 A1) discloses a method for automated wireless asset monitoring
McKethan (US 2010/0088199 A1) discloses a  method for increased asset utilization and tracking via satellite usage



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624